                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     CENTER FOR FOOD SAFETY, ET AL.,                    CASE NO. 18-cv-06299-YGR
                                   6                   Plaintiffs,
                                                                                            ORDER DENYING ADMINISTRATIVE
                                   7             vs.                                        MOTION TO CONSIDER WHETHER CASES
                                                                                            SHOULD BE RELATED
                                   8     ALEX M. AZAR, ET AL.,
                                                                                            Re: Dkt. No. 36
                                   9                   Defendants.

                                  10
                                              Currently pending before the Court is defendants’ administrative motion to consider
                                  11
                                       whether, pursuant to Civil Local Rule 3-12, Center for Food Safety v. Azar, No. 3:19-cv-05168-
                                  12
Northern District of California
 United States District Court




                                       VC (“FSMA III”) should be related to closed case Center for Food Safety v. Azar, No. 4:18-cv-
                                  13
                                       06299-YGR (“FSMA II”). (Dkt. No. 36.) Rule 3-12 provides an “action is related to another
                                  14
                                       when: (1) The actions concern substantially the same parties, property, transaction or event; and
                                  15
                                       (2) It appears likely that there will be an unduly burdensome duplication of labor and expense or
                                  16
                                       conflicting results if the cases are conducted before different Judges.”
                                  17
                                              Although there is overlap between the cases, the Court finds that is unlikely that there will
                                  18
                                       be “unduly burdensome duplication of labor and expense or conflicting results” if FSMA III
                                  19
                                       proceeds before a different judge. First, FSMA II is closed so there is no need to coordinate any
                                  20
                                       proceedings. Second, this Court did not consider or rule on any substantive motions in FSMA II,
                                  21
                                       and thus, there would be no judicial efficiency gained by relating the cases. Accordingly,
                                  22
                                       defendants’ motion is hereby DENIED.
                                  23
                                              This Order terminates Docket Number 36.
                                  24
                                          IT IS SO ORDERED.
                                  25
                                       Dated: December 5, 2019
                                  26
                                                                                                YVONNE GONZALEZ ROGERS
                                  27                                                       UNITED STATES DISTRICT COURT JUDGE

                                  28
